DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
1.   Page 1, Para. 11: The term “preset direction” is unclear.  Applicant discloses sorting “to-be-conveyed items” moving “with a preset direction” into a container 1.  Applicant uses the example “Haidian District, Beijing” as a “preset direction”.  It appears that Applicant is referring to a “preset destination” of the items, as opposed to a “preset direction”.  Haidian District, Beijing is a place, and is more appropriately described as a destination, not a direction.  It appears that items inside the container are sorted into the containers based on the destination of the items.  Applicant should review and revise the entire specification to clarify this phrasing.
2. Similarly, Page 11, Para. 6: Applicant describes a “sorting grid mouth” that is bound to the “direction of the item”, which is unclear.  Applicant further states that the sorting grid mouth assigns items to different containers “according to the directions of the items.”  Does Applicant mean that the “sorting grid mouth” corresponds to a sorting destination” of the items?  
3.  Page 12, Para. 1: Applicant describes an “image pickup device” for acquiring “a capacity of items in a container” to determine if the carrying device meets the transfer condition.  This is unclear.  Is the image pickup device acquiring an image of a remaining capacity of the container containing the receiving items?  Is the image pickup device acquiring an image to determine whether the container 1 has reached a certain or preset capacity?  Similar clarification is required in Page 14, Para. 6, and anywhere else in the specification.
4. Page 13, Para. 3: Applicant uses the terms “items with a preset direction are received by using an item”, which is unclear.  Particularly, the term “direction” should be revised.  It appears that Applicant means, “Items with a preset destination are received by an item container”.
5. Page 3, Para. 4:  Applicant describes automatically transferring the items to a “preset destination” by a carrying device when the items falling into the container meet a condition.  However, the term “destination” is unclear in this case since Applicant also describes sorting items into a container based on a “preset direction” of the items. Examiner recommends that Applicant revise the terms to include that the carrying device transfers the item container to a “preset location” or “preset area” instead of “preset destination” to distinguish the steps of sorting the items into a container based on a destination (such as a city) of the items, and the carrying device moving the container 1 to another location after items have been collected.  Applicant should review and revise all other occurrences in the specification.
.

Claim Objections
Claim 13 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step should be separated by a line indentation.  37 CFR 1.75(i); MPEP 608.01(m).  Appropriate correction is required.  
Relative to claim 13, see the suggested example below. 
“wherein a first item container is disposed under a first sorting grid mouth of the 4 sorting grid mouths; 
a second item container is disposed under a second sorting grid mouth of the 4 sorting grid mouths; 
a third item container is disposed under a third sorting grid mouth of the 4 sorting grid mouths; 
a fourth item container is disposed under a fourth sorting grid mouth of the 4 sorting grid mouths; 
an inlet of a first chute is docked with the first sorting grid mouth, an outlet of the first chute is docked with the second item container; 
an inlet of a second chute is docked with the second sorting grid mouth, an outlet of the second chute is docked with the third item container; 
an inlet of a third chute is docked with the third sorting grid mouth, an outlet of the third chute is docked with the fourth item container; 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 10, 11, 19, 21, 23, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claims 1 and 23, the terms “preset direction” (i.e., claim 1, line 3), “preset destination” (i.e. claim 1, line 7) are unclear.  Based on the specification, the “preset direction” appears to refer to a delivery location or destination of the items, such as a city.  Examiner recommends that Applicant revise the term to “preset destination” or a similar term since the items appear to be moving towards a place, for clarity.  Similarly, based the specification, the “preset destination” for transferring the container appears to more be appropriately defined as another “location”, “area”, or “position” within the environment.  Using another term instead of “destination” for the transferring 
Relative to claims 1 and 23, the image pickup device for acquiring a capacity of the items falling into the container is unclear.  Does Applicant mean that the image pickup device acquires a remaining, percentage, or preset capacity of the container after items are deposited? 
Relative to claim 2, “a sorting grid mouth, which is configured to be bound to the direction of the items” is unclear.  
Relative to claim 3, line 3, does Applicant mean “according to the destinations of the items”? 
Relative to claims 5 and 27, “send transfer indication information” is unclear.  Does Applicant mean: “A scheduling server configured to be in communication connection with the detection device and the carrying device respectively, and
wherein the detection device is configured to send a transfer indication to the scheduling server when the items in the item container meet the transfer condition, and
the scheduling server is configured to control the carrying device to transfer the item container to the preset location according to the indication.”?  
Relative to claim 27, Applicant should also insert, “a” before “transfer indication” and delete “information” in line 6.  Applicant should also replace, “destination” with “location” and delete “information” after “indication” in line 9.
Relative to claim 10, several terms are unclear and should be revised. For instance, “with the item container under an adjacent sorting grid mouth adjacent to the sorting grid mouth, wherein the adjacent sorting grid mouth and the sorting grid mouth 
Does Applicant mean: 
“further comprising a sorting platform, wherein the sorting platform comprises a sorting unit; and
the sorting unit comprises: a plurality of sorting grid mouths disposed on a platform body of the sorting platform, a plurality of chutes and a plurality of containers located under the platform body, the plurality of item containers are disposed under the plurality of sorting grid mouths;
wherein the number of chutes and the number of containers is equal to the number of sorting grid mouths;
wherein each of the sorting grid mouths is docked with an inlet of a chute, the chute is configured to interface the sorting grid mouth at the inlet of the chute, and wherein each chute is inclined; 
the plurality of chutes are arranged adjacent to each other, the plurality of sorting grid mouths are arranged adjacent to each other, and the containers are arranged adjacent to each other, the plurality of chutes, sorting grid mouths, and containers are arranged adjacent to each other in a clockwise or counterclockwise direction; 
wherein each container is docked with an outlet an inclined chute for receiving items from a corresponding sorting grid mouth, and each container is disposed under a sorting grid mouth that sorts items to another adjacent chute, the another adjacent chute is docked with another adjacent container.”? 

wherein in a distribution mode, the 2 times k sorting grid mouths comprises 2 rows and k columns, or k rows and 2 columns, wherein the k is an integer greater than or equal to 2.”?
	Relative to claim 19, line 2, Applicant should replace “in” with “on” before “the sorting”.
Relative to claim 21, line 3, Applicant should remove, “, which is” before “configured”.
Relative to claim 23, it appears Applicant means, “preset destination” instead of “preset direction” in line 2.  In line 5, Examiner recommends Applicant replace, “preset destination” with “preset location” or “preset area”, for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 23, 27, and 30 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105057219 A) in view of Czachor, Jr.., et al (US PG. pub. 2016/0335594).  Relative to claims 1-4, 6, and 8, Xu discloses: an automatic transfer system (100)(Fig. 1) for items, comprising:

a detection device (204)(Fig. 2), which is configured to detect whether items (“parcels”) in the item container (103) meet a transfer condition (Page 5, Para. 9); and
a carrying device (203)(Fig. 3), which is configured to automatically transfer the item container (“parcel”) to a preset destination when the items falling into the item container meet the transfer condition (Page 6, Para. 1, filled storage device is moved by a transfer device according to a control command”);
a scheduling server (201)(Fig. 2-3) configured to be in communication connection with the detection device (204) and the carrying device (203) respectively (Page 5, Para. 3 and 9; Page 6, Para. 1), and
wherein the detection device (204) is configured to send a transfer indication to the scheduling server (201) when the items in the item container meet the transfer condition (container is “full”; Page 5, Para. 9; Page 6, Para. 1 and 3), and
the scheduling server (201) is configured to control the carrying device (203) to transfer the item container (103) to the preset location according to the indication (Page 6, Para. 1, 3); and 
the carrying device (203) is further configured to carry an empty item container (see “empty storage device”, 103) from a second preset area (inherently included) to a preset sorting grid mouth (104)(Page 6, Para. 3, full container is swapped with empty container).


detecting whether the items falling into the item container (103) meet a transfer condition by using a detection device (204)(Page 5, Para. 9); and
automatically transferring the item container (103) to a preset location using a carrying device (203) when the items falling into the item container (103) meet the transfer condition (Page 5, Para. 9, Page 6, Para. 1, 3); and operating the carrying device (203) to carry an empty item container (103) from a second preset area (inherently included) to a preset sorting grid mouth (104)(Page 6, Para. 3).
Xu does not expressly disclose: the detection device comprises at least one of the following: a distance sensor, which is configured to detect depth information of the items falling into the item container, the depth information is configured to determine whether the items falling into the item container meet the transfer condition;
a counter, which is configured to calculate a number of the items falling into the item container, the number of the items is configured to determine whether the items falling into the item container meet the transfer condition;
an image pickup device, which is configured to acquire a capacity of the items falling into the item container, the capacity of the items is configured to determine whether the items falling into the item container meet the transfer condition; or
a weight sensor, which is configured to acquire a weight of the items falling into the item container, the weight of the items is configured to determine whether the items falling into the item container meet the transfer condition; 

detecting depth information of the items falling into the item container, and determining whether the items falling into the item container meet the transfer condition according to the depth information;
calculating a number of the items falling into the item container, and determining whether the number of the items falling into the item container meet the transfer condition according to the number of the items;
acquiring a capacity of the items falling into the item container through an image pickup device, and determining whether the items falling into the item container meet the transfer condition according to the capacity of the items; and
acquiring a weight of the items falling into the item container through a weight sensor, and determining whether the items falling into the item container meet the transfer condition according to the weight of the items.
Czachor teaches: the detection device (14, 16)(Fig. 2) comprises at least one of the following (Para. 0031; 0046): a distance sensor, which is configured to detect depth information of the items falling into the item container, the depth information is configured to determine whether the items falling into the item container meet the transfer condition;
a counter, which is configured to calculate a number of the items falling into the item container, the number of the items is configured to determine whether the items falling into the item container meet the transfer condition;

a weight sensor (“weight scale”; Para. 0032), which is configured to acquire a weight of the items falling into the item container (10)(Fig. 2), the weight of the items (12) is configured to determine whether the items (12) falling into the item container meet the transfer condition (“trigger event” to service or empty the container)(Para. 0032; 0034); 
wherein the detecting whether the items falling into the item container (10) meet a transfer condition by using a detection device (14, 16) comprises at least one of the following:
detecting depth information of the items falling into the item container, and determining whether the items falling into the item container meet the transfer condition according to the depth information;
calculating a number of the items falling into the item container, and determining whether the number of the items falling into the item container meet the transfer condition according to the number of the items;
acquiring a capacity of the items falling into the item container through an image pickup device, and determining whether the items falling into the item container meet the transfer condition according to the capacity of the items; and
acquiring a weight of the items falling into the item container through a weight sensor (“weight scale”,16, Para. 0032), and determining whether the items (12) falling 
Czachor teaches detecting whether the items falling into the item container meet a transfer condition using a detection device for acquiring a weight of the items using a weight sensor, for the purpose of providing an improved system and method for reliably determining when items have been deposited into a receiving box, and that is capable of sending notifications remotely to a person or to a service that minimizes resources, and is more convenient for the user (Para. 0001; 0004-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Xu so that the detection device comprises a weight sensor for determining a transfer condition, as taught in Czachor, for the purpose of an improved system and method for reliably determining when items have been deposited into a receiving box, and that is capable of sending notifications remotely to a person or to a service that minimizes resources, and is more convenient for the user.

Allowable Subject Matter
Claims 4, 12-15, 17-18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11, 19, and 21 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims and 10, the prior art does not disclose:
1. when the item container corresponding to the sorting grid mouth is removed, the sorting grid mouth is turned into a self-locking state;
2. the system further comprising a sorting platform, the sorting platform comprises a sorting unit; and
the sorting unit comprises: 
a plurality of sorting grid mouths disposed on a platform body of the sorting platform, a plurality of chutes located under the platform body, the number of chutes is equal to the number of sorting grid mouths, and 
a plurality of item containers located under the platform body and under the sorting grid mouths, the number of item containers is equal to the number of sorting grid mouths;
each sorting grid mouth is docked with an inlet of an inclined chute, each chute is configured to interface the sorting grid mouth at the inlet of the chute; 
the plurality of inclined chutes and the plurality of sorting grid mouths are arranged adjacent to each other in a clockwise or counterclockwise direction, and 
the containers are arranged adjacent to each other in a clockwise or counterclockwise direction; 
each container is docked with an outlet an inclined chute for receiving items from a corresponding sorting grid mouth, and each container is further disposed under a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Madruga (US PG. Pub. 2012/0004761).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651